       Case 4:18-cv-03280 Document 11 Filed on 02/15/19 in TXSD Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ANTHONY BABATUNDE PETERS,                     §
                                               §
                 PLAINTIFF                     §
                                               §
 vs.                                           §      CIVIL ACTION NO. 4:18-cv-03280
                                               §
 GATEWAY INSURANCE COMPANY                     §
                                               §
               DEFENDANT                       §

DEFENDANT'S FIRST AMENDED ANSWER TO PLAINTIFF'S ORIGINAL PETITION

       COMES NOW, Defendant GATEWAY INSURANCE COMPANY hereinafter

referred to as "Defendant" in the above-entitled and numbered cause of action and files

this First Amended Answer to Plaintiff's Original Petition pursuant to Federal Rules of Civil

Procedure 7 and 8, as follows:

       1.     There are no allegations to admit or deny in Paragraph 1 of Plaintiff's

Original Petition.

       2.      Defendant admits the statements contained in Paragraph 2 of Plaintiff's

Original Petition and incorporates its previously filed Notice of Removal.

       3.      Defendant admits the statements contained in Paragraphs 3 and 4 of

Plaintiff's Original Petition. Defendant admits Plaintiff is a resident and citizen of the State

of Texas. Defendant admits it is a citizen of the State of Missouri.

       4.      Defendant admits the statements contained in Paragraph 5 of Plaintiff's

Original Petition and incorporates its previously filed Notice of Removal.

       5.     Defendant denies that the incident made the basis of this lawsuit occurred

on November 1, 2016, as alleged in the first sentence of Paragraph 6 of Plaintiff's Original
        Case 4:18-cv-03280 Document 11 Filed on 02/15/19 in TXSD Page 2 of 8



Petition - the incident made the basis of this lawsuit occurred on June 22, 2017 -

otherwise admit the remaining allegations contained in the first sentence. Defendant

denies the allegations contained in second sentence of Paragraph 6.

         6.       Defendant admits the statements contained in Paragraph 7 of Plaintiff's

Original Petition.

         7.       Defendant denies the allegations made in Paragraph 8 of Plaintiff's Original

Petition.

         8.       Defendant admits that Plaintiff presented an underinsured motorist claim to

Defendant as stated in Paragraph 9 of Plaintiff's Original Petition, otherwise deny.

         9.       Defendant denies the allegations made in Paragraph 10 of Plaintiff's

Original Complaint.

         10.      Defendant admits the statements contained in Paragraph 11 of Plaintiff's

Original Petition.

         11.      Defendant denies the statements contained in Paragraph 12 of Plaintiff's

Original Petition.

         12.      Defendant denies the statements contained in Paragraph 13 of Plaintiff's

Original Petition.

         13.      Defendant denies the statements contained is Paragraph 14 of Plaintiff's

Original Petition.

         14.      Defendant denies the allegations contained in Paragraphs 15-18 (Breach

of Duty of Good Faith and Fair Dealing) of Plaintiff's Original Petition. Defendant further

refers to its previously filed Unopposed Motion to Sever and Abate Extracontractual




                                                        2
PL\2487\Pleadings\Defendant's First Amended Answer to
Plaintiffs Original Petition
        Case 4:18-cv-03280 Document 11 Filed on 02/15/19 in TXSD Page 3 of 8




Claims (Doc. 7) and the signed Order granting Defendant's motion on December 7, 2018

(Doc. 9).

         15.      Defendant denies all requested relief as alleged in Paragraphs 19-21 of

Plaintiff's Original Petition.

         16       Defendant denies all requested relief as alleged in the "Prayer" of Plaintiff's

Original Petition.

                                         AFFIRMATIVE DEFENSES

         17.      Without waiving or limiting its general denial or any of the defenses below,

Defendant further pleads each of the following defenses in the alternative:

         18.      Plaintiff has failed to comply with all conditions precedent to recover under

the insurance policy in question. Specifically, Plaintiff has not established that he is legally

entitled to recover a just amount of damages from the owner or operator of an

underinsured motor vehicle because of bodily injury and/or property damage as a result

of the accident in question.

         19.      Defendant admits it issued an automobile policy of insurance to Anthony

Babatunde Peters, and that the policy was in effect on the date of the accident in question

on June 22, 2017. Defendant intends to comply with the terms and conditions of the policy

sued on and agrees to pay Plaintiff those monies which Plaintiff is legally entitled to

recover as covered damages as determined by the Court and jury.

         20.      Pursuant to Rule 94 of the Texas Rules of Civil Procedure, Defendant also

asserts "Limits of Liability" as an affirmative defense. Defendant's liability is limited to the

amount of underinsured motorist coverage purchased by the insured and reduced by any




                                                        3
PL\2487\Pleadings\Defendant's First Amended Answer to
 Plaintiffs Original Petition
        Case 4:18-cv-03280 Document 11 Filed on 02/15/19 in TXSD Page 4 of 8




applicable reduction clauses or pro rata clauses in said policy, including the offsets or

credits Defendant is entitled to.

         21.      Plaintiff alleges he is entitled to interest. He also alleges that he will suffer

future injuries as a result of Defendant's actions. Pursuant to Section 304 of the Texas

Finance Code, pre-judgment interest may not be assessed or recovered on an award of

future damages. See TEX. FIN. CODE ANN. § 304.1045. Pre-judgment interest accrues on

the amount of the judgment during the period on the earlier of the 1801h day after the date

on which Defendant receives written notice of Plaintiff's claim or the date on which suit is

filed and ending on the day preceding the date on which judgment is rendered. Id. §

304.104. Pre-judgment interest is computed as simple interest and does not compound.

Id.

         22.      Additionally, and without waiving the foregoing, Defendant contends

Plaintiff is not entitled to recover pre-judgment and post-judgment interest against an

insurance company as alleged in his petition. In Henson v, Southern Farm Bureau

Casualty Insur. Co., 17 S.W.3d 652, 654 (Tex. 2000), the Texas Supreme Court held that

insurers owe prejudgment interest on top of the policy benefits only if they withhold those

benefits in breach of contract.

         23.      It is only after a factfinder has found the insurance company to be at fault

and the Plaintiff damaged thereby, that the insurer becomes legally obligated to pay the

Plaintiff. Id. (if there is a finding of liability and the insurer pays the Plaintiff the UIM policy

limits with in thirty days of judgment, the insurer owes no interest because the relationship

between Plaintiff and insurer is that of contracting parties). See also Truck Insur.

Exchange v, Robertson, 89 S.W.3d 261, 262 (Tex.App.-Fort Worth 2002, no pet.).


                                                        4
PL\2487\Pleadings\Defendant's First Amended Answer to
 Plaintiffs Original Petition
        Case 4:18-cv-03280 Document 11 Filed on 02/15/19 in TXSD Page 5 of 8



         24.      Defendant asserts that the negligence or other conduct of the Plaintiff

and/or some third party was the sole proximate cause or proximate cause of the matters

about which Plaintiff complains in his petition. Defendant hereby asserts the defense of

contributory negligence, comparative fault, and proportionate responsibility as to the

causes of action pleaded by Plaintiff.

         25.      Defendant further asserts that in the unlikely event Defendant is found liable

to Plaintiff, Defendant expressly denies such liability and contends that Defendant is

entitled to indemnity and all credits, offsets or contributions provided by the laws and the

statutes of the State of Texas, including but not limited to, the provisions of Chapter 32

and Chapter 33 of the Texas Civil Practice and Remedies Code, as well as all other

applicable laws and statutes.

         26.      Defendant asserts that Plaintiff's claims for damages are barred, under

section 33.001 of the Texas Civil Practice and Remedies Code, in the event the

percentage of Plaintiff's responsibility is greater than fifty percent (50%), regardless of the

theory of recovery pied.

         27.      Defendant reserves the right to submit an issue on the negligence of the

Plaintiff's, any settling defendant, any third-party defendant, any responsible third-party,

and any other parties, whether a party to this lawsuit or not, in accordance with section

33.003 of the Texas Civil Practice and Remedies Code.

         28.      If any other parties or potential parties have settled with the Plaintiff during

this suit or any other suit for the same damages alleged herein, arising out of Defendant's

conduct, Defendant is entitled to a credit or reduction of its liability for the same amounts

paid, or to be paid, by a settling party or defendant under section 33.012 of the Texas


                                                        5
PL\2487\Pleadings\Defendant's First Amended Answer to
Plaintiffs Original Petition
        Case 4:18-cv-03280 Document 11 Filed on 02/15/19 in TXSD Page 6 of 8



Civil Practice and Remedies Code.

         29.      Defendant further pleads all applicable provisions of Chapters 32 and 33 of

the Texas Civil Practice and Remedies Code pertaining to contribution and proportionate

responsibility.

         30.      Defendant asserts, in addition to any other limitation under law, that

Plaintiff's recovery of any medical or healthcare expenses is limited to the amount actually

paid or incurred by or on behalf of Plaintiff pursuant to section 41.0105 of the Texas Civil

Practice and Remedies Code.

         31 .     Defendant asserts that the recovery of any loss of earnings, loss of earning

capacity, loss of contributions of a pecuniary value, and loss of inheritance by Plaintiff is

limited to the net loss after reduction for income tax payments or unpaid tax liability

pursuant to section 18.091 of the Texas Civil Practice and Remedies Code.

         32.      Defendant asserts that Plaintiff did not use ordinary care in reducing or

avoiding his damages. Defendant further asserts that the injuries or damages alleged by

the Plaintiff are, in whole or in part, the result of the Plaintiff's failure to mitigate his

damages as required under Texas law. Alternatively, any damages the Plaintiff recovers

must be reduced by the amount of damages the Plaintiff could have reasonably avoided.

         33.      Defendant pleads pre-existing and/or subsequent injury as an affirmative

defense, and further asserts that any condition which the Plaintiff currently is complaining

of, which are due to a pre-existing condition and/or subsequent injury, is not a condition

or injury for which Defendant is legally responsible for in law.




                                                        6
PL\2487\Pleadings\Defendant's First Amended Answer to
 Plaintiffs Original Petition
        Case 4:18-cv-03280 Document 11 Filed on 02/15/19 in TXSD Page 7 of 8



         34.      Defendant specifically pleads and incorporates by reference as affirmative

defense all applicable damage caps and limitations upon any award of damages, both

compensatory and punitive, which are provided by law.

                                        DEMAND FOR JURY TRIAL

         35.      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Defendant

has previously filed its demand for a trial by jury of all claims in this litigation.

                                  PRAYER AND RELIEF REQUESTED

         WHEREFORE, Defendant, COSTCO WHOLESALE CORPORATION, prays that

the Plaintiffs take nothing in their lawsuit against Defendant and that the Court grant

Defendant such other and further relief, general and special, at law or in equity, to which

Defendant may be justly entitled.




                                                        ATTORNEY IN CHARGE FOR DEFENDANT
                                                        GATEWAY INSURANCE COMPANY




                                                          7
PL\2487\Pleadings\Defendant's First Amended Answer to
Plaintiff's Original Petition
        Case 4:18-cv-03280 Document 11 Filed on 02/15/19 in TXSD Page 8 of 8



Of Counsel:
Amanda M. Berron
State Bar No. 24070720
S.D. Tex. Bar No. 1114482
HEARD & MEDACK, P.C.
9494 Southwest Freeway, Suite 700
Houston, Texas 77074
Telephone: (713) 772-6400
Facsimile: (713) 772-6495
aberron@heardmedackpc.com




                                        CERTIFICATE OF SERVICE

       Pursuant to Rule 5(b) of the Federal Rules of Civil Procedure, I hereby certify that
a true and correct copy of the foregoing instrument to which this Certificate is attached
was duly been served upon each party by facsimile, U.S. First Class Mail and/or using
the ECF System for filing and transmittal of a Notice of Electronic Filing pursuant to the
Federal Rules of Civil Procedure on this 15th day of February, 2019.

         Via Facsimile: (713) 583-4155
         Nhan Nguyen
         Texas Bar No. 24041589
         THE LAW OFFICES OF NHAN NGUYEN
         2500 West Loop South, Suite 340
         Houston, Texas 77027
         Telephone: (713) 840-7200
         Facsimile: (713) 583-4155
         Email: Nhan@healthlawservices.com

         ATTORNEY FOR PLAI,




                                                        8
PL\2487\Pleadings\Defendant's First Amended Answer to
 Plaintiff's Original Petition
